— Judgment, Supreme Court, New York County (William Leibovitz, J., at hearing; William A. Wetzel, J, at plea and sentence), rendered September 15, 1999, convicting defendant of criminal possession of a controlled substance in the second degree, and sentencing him to a term of six years to life, unanimously affirmed.
Defendant’s valid waiver of his right to appeal forecloses review of his suppression claim, including interest of justice review (People v Seaberg, 74 NY2d 1, 9-10 [1989]; People v Graham, 220 AD2d 215 [1995], lv denied 87 NY2d 1019 [1996]). In any event, were we to find that defendant did not make a valid waiver, we would reject his suppression arguments. Concur — Tom, J.P., Saxe, Sullivan, Ellerin and Nardelli, JJ.